Citation Nr: 0712086	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  02-06 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for a left hip 
disability, currently evaluated as 50 percent disabling.

2.  Entitlement to an increased evaluation for low back pain, 
currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for right hip 
pain, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased (compensable) evaluation for 
the residuals of a fractured right femur.

5.  Entitlement to an increased (compensable) evaluation for 
the residuals of a fractured right tibia.

6.  Entitlement to an increased (compensable) evaluation for 
the residuals of a laceration of the left side of the neck.

7.  Entitlement to service connection for an organic brain 
disorder.

8.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1975 to 
April 1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

This case was previously remanded for additional development 
in a Board action dated in September 2003.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim(s); (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
agency of original jurisdiction (AOJ) decision, remand and 
subsequent AOJ actions may "essentially cure[] the error in 
the timing of notice").  The claimant must also be apprised 
of the criteria for assigning disability ratings and for 
award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Review of the record discloses that the veteran has not been 
adequately notified in accordance with the provisions of the 
VCAA.  In December 2001, a letter was sent to the veteran to 
inform him of what was required to substantiate a claim of 
service connection, but the letter did not address the claims 
for increased ratings or the TDIU claim.  Additionally, while 
the veteran was instructed somewhat regarding his duty to 
help VA obtain evidence in his behalf, he was not fully 
instructed with respect to the need to provide any evidence 
in his possession that pertains to his claims.  Moreover, he 
was not told of the criteria for assigning disability ratings 
and for award of an effective date.  The veteran was 
apprised, in detail, by letter in December 2002 of the 
changes in the criteria for evaluating disabilities of the 
spine that became effective September 23, 2002, and he was 
also informed in a supplemental statement of the case (SSOC) 
issued in November 2005 that there had been additional 
changes made effective from September 26, 2003.  However, 
other than a brief statement that the veteran's back 
disability did not meet the criteria necessary for a 40-
percent rating, the SSOC gave no further explanation or 
description of the newest criteria.  The Board will therefore 
also remand in order to provide the veteran with a complete 
description of the criteria for rating disabilities of the 
spine as amended effective September 26, 2003.  

Although this case was before the Board in September 2003, 
the Board was remiss in not addressing the failure to comply 
with the VCAA notice requirements or the then-pending changes 
to the rating criteria.  Because of this oversight, and in 
order to satisfy the requirements of the law, the veteran's 
case is REMANDED for the following actions:

1.  The agency of original 
jurisdiction (AOJ) must ensure that 
all notification and development 
action required by the Veterans 
Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  Specifically, 
the AOJ must notify the claimant and 
the claimant's representative of any 
information and evidence not of 
record (1) that is necessary to 
substantiate the appellant's claims 
for increased ratings, service 
connection, and award of TDIU; (2) 
that VA will seek to provide; (3) 
that the claimant is expected to 
provide; and (4) the AOJ must ask 
the claimant to provide any evidence 
in his possession that pertains to 
the claims in accordance with 
38 C.F.R. § 3.159(b)(1).  See also 
See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The notice to the veteran must also 
include the criteria for assignment 
of disability ratings and for award 
of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The AOJ must also provide the 
veteran with a complete description 
of the amended criteria for 
evaluating disabilities of the spine 
that became effective September 26, 
2003. 

2.  After undertaking any other 
development deemed appropriate, the 
AOJ should consider the issues on 
appeal in light of all information 
or evidence received.  If any 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  The supplemental statement 
of the case should include reference 
to the rating criteria made 
effective September 26, 2003.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

